Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to the first main surface of the first substrate”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “the substrate” in two instances. There are lacks of antecedent basis for those limitations which should be “the first substrate”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertol (US 6,008,536).

b.	Re claim 1, Mertol discloses a semiconductor package, comprising: a semiconductor chip 12 (figs. 1-4 and related text; see remaining of disclosure for more details) disposed over a first main (top) surface of a first substrate; a package lid 16 (excluding the pins 19a-d) disposed over the semiconductor chip; and spacers 19a-d extending from the package lid through corresponding holes in the first substrate (explicit on figs. 1-3), wherein the spacers enter the holes at the first main surface of the first substrate and extend beyond an opposing second main (bottom) surface of the first substrate.

b.	Re claim 2, the spacers are made of a same material as the package lid (explicit on figs. 1-2 and col. 6 ln. 1-27).



d.	Re claim 4, the package lid is made of aluminum (col. 6 ln. 1-27), aluminum alloy, copper, copper alloy, stainless steel or ceramic.

e.	Re claim 6, the package lid is in contact with the semiconductor chip through a thermal interface material 36 (col. 7 ln. 58-60).

f.	Re claim 7, the semiconductor package of claim 1, further comprises a ball grid array 21 (col. 7 ln. 10-23) disposed over the second main surface of the first substrate.

g.	Re claim 9, the first substrate is disposed over a second substrate (PCB disclosed in col. 7 ln. 15-23 as being bonded to solder balls 21).

h.	Re claim 13, the spacers are disposed at least at corners (illustrated on annotated fig. 2 below) of the package lid.


    PNG
    media_image1.png
    873
    1496
    media_image1.png
    Greyscale



i.	Re claim 19, Mertol discloses a method of manufacturing a semiconductor package, the method comprising: positioning a package lid 16 over a chip 12 disposed over a first main (top) surface of a first substrate 14 (see figs. 1-4 and related text as well as remaining of disclosure for more details), wherein the package lid has a plurality of spacers 19a-d extending from a periphery of the package lid, and the first substrate has a plurality holes corresponding to the plurality of spacers (explicit on figs. 1-4); and positioning the spacers into the holes so that the spacers pass through the first main surface of the first substrate and extend beyond a second opposing main (bottom) surface of the first substrate, to form a packaged semiconductor device (fig. 1).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536).

a.	Re claim 4, Mertol disclose all the limitations of claim 1 as stated above except explicitly that the package lid is made of a copper or copper alloy, but rather disclose using thermally conductive materials and gives a metal such as aluminum as an 

b.	Re claim 5, the copper alloy, as per claim 4 rejection just above, is selected from the group consisting of CuMo, CuW, and CuBe.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536) in view of Vijayen et al. (US 2014/0287579).

Mertol et al. disclose all the limitations of claim 7 as stated above except explicitly that the ball grid array has a pitch ranging from 200 microns to 800 microns. However, Vijayen et al. disclose a typical pitch of 0.4-0.5mm (400-500 microns) between a solder balls 404 of a ball grid array disposed on a printed circuit board (PCB). Noting that solder balls 21 are connected to a PCB (not shown) as per col. 7 ln. 14-23 of Mertol, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder balls 21 (thus the ball grid array) with a pitch of 400-500 microns (value falling in the claimed range), and this as a non-inventive step of providing such a ball grid array with a typical pitch value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899